DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an ultrasound diagnosis device comprising: a controller…configured to calculate a feature…estimate a physical quantity…and generate information to be displayed on a display,” but lacks a means or step for diagnosis as suggested by the bolded text of the preamble. For this reason, claim 1 and its dependents are indefinite. Independent claims 14 and 15 also follow this fact pattern. 
Claims 1 further recites a “controller is configured to…estimate a physical quantity of scattering bodies included in the observation target, by using: a relation derived based on a known physical quantity of an object.” However, it is unclear whether the first instance of a “physical quantity” and the second instance of a “known physical quantity” are intended to refer 
Further, claim 1 recites a “controller is configured to: calculate a feature related to an ultrasound signal” and “estimate a physical quantity of scattering bodies included in the observation target, by using…a feature obtained from the object.” However, it is unclear whether the first instance of a “feature” and the second instance of a “feature” are intended to be the same or different. It is also unclear whether the “feature obtained from the object” is also “related to an ultrasound signal.” 
Claims 13-15 follow the same logic pattern. Thus, claim 1, 13-15, and their dependents are indefinite. 
Claim 1 is being interpreted for the purposes of examination as the physical quantities being the same. Examiner supposes that the known physical quantity of scattering bodies in an object, such as a phantom (as per paragraph [0048] in applicant’s pre-grant publication US 2018/0279999), is required to derive the relation between the known physical quantity of scattering bodies and the feature of the reflected ultrasound signal from the object in order to estimate the physical quantity of scattering bodies in an observation target (e.g., patient tissue). Further, the two recitations of “a feature” are interpreted as both being “related to an ultrasound signal”, whereby the first instance of “a feature” is “based on the ultrasound signal received from an observation target” and the second instance of “a feature” is based on the ultrasound signal received from the object. 

Claims 3 and 5 further refer to “the feature,” however, it is unclear whether these instances correspond to the “feature related to…the ultrasound signal received from an observation target” or the “feature obtained from the object.” Claims 3, 5, and their dependents are thus indefinite. 
Claim 6 further recites “the multiple regression analysis is executed by non-linear transformation of the number density of the scattering bodies and the scattering bodies.” However, it is unclear what aspect of the physical quantity of the scattering bodies is intended by the bolded text. For the purposes of the examination, the claim language is being interpreted as “the size of the scattering bodies” in the context of the claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim recites “calculating a feature related to an ultrasound signal… and estimating a physical quantity of scattering bodies”, which, under the broadest reasonable interpretation, covers performance of the limitation in the limitation in the mind, not precluding aid with pen and paper.  For example, “calculating a feature related to an ultrasound signal, based on the ultrasound signal received from an observation target” encompasses a user manually calculating a feature from previously obtained ultrasound signal. 
This judicial exception is not integrated into a practical application because it does not recite sufficiently more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because “the ultrasound signal”, “observation target”, and “object” only specify the type and source of the information used to practice the abstract idea. Further, the “ultrasound signal” merely generally links the abstract idea to a particular technological environment, which does not represent sufficient integration into a practical application or significantly more than the abstract idea.
Claims 1 and 15 follow a similar fact pattern to claim 14 in regard to being directed to an abstract idea. It is acknowledged that the device of claim 1 includes “a controller” and “a display” to display generated information (including a result of the estimation), however, the controller represents a generic computer component and the display represents an extra-solution activity for displaying the result obtained by performing the judicial exception. The controller configured to “generate information to be displayed” also falls under the “mental processes” grouping of abstract ideas, because it encompasses a user physically performing the estimation 
Claim 4 includes an additional structural element of “a memory configured to store” information, however, this too represents a generic computer component that does not integrate the judicial exception into practical application.
In consideration of each of the relevant factors and the claim limitations individually and in combination, claims 1, 14, 15, and all their dependents are directed to abstract ideas without sufficient integration into practical application without significantly more. Therefore, claims 1-15 are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaki (US 2013/0113938) in view of Wear et al. (doi: 10.1109/TUFFC.2003.1226542), both cited by applicant’s IDS. For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.
Regarding the device claim 1 and corresponding method and non-transitory computer-readable medium claims 14 and 15, Miyaki teaches an ultrasound diagnosis device (ultrasonic observation apparatus 1 in Fig. 1) comprising: a controller (control unit 9 in Fig. 1 “that perform [sic] operation control of the ultrasonic observation apparatus 1” ([0041]), which includes the ultrasonic probe 2, transmitting-receiving unit 3, calculating unit 4, image processing unit 5, wherein the controller is configured to: calculate a feature related to an ultrasound signal (“the calculating unit 4 includes…a frequency analyzing unit 42 that calculates a frequency spectrum (power spectrum)…, and a feature amount extracting unit 43 that extracts a feature amount of a frequency spectrum” ([0047]), wherein the frequency spectrum corresponds to a feature related to an ultrasound), based on the ultrasound signal received from an observation target (the “ultrasonic observation apparatus…transmits an ultrasonic wave to a specimen and receives the ultrasonic wave reflected from the specimen” ([0006]), wherein “a transmitting-receiving unit 3 that transmits/receives an electric signal to/from the ultrasonic probe 2,” and “a calculating unit 4 that performs a predetermined calculation on an electric echo signal converted from the ultrasonic echo” ([0041])). Miyaki further teaches that the controller is configure to generate information to be displayed on a display (display unit 7 in Fig. 1 “displays the feature amount image generated by the feature amount image data generating unit 52,” whereby “in feature amount images 300 illustrated in Figs. 14 and 15, hues of regions that differ in the size of a scatterer” are displayed in different colors and “regions that differ in the acoustic impedance ratio or the density of scatterers are the same in hue but different in brightness from each other” ([0097])), the information including a result of the estimation (“the image processing unit 5 includes a B-mode image data generating unit 51 that generates B-mode image data based on an echo signal and a feature amount image data generating unit 52 that generates feature amount image data which indicates visual information corresponding to a feature amount of a frequency spectrum” ([0059])). Miyaki further teaches an “operation method of an ultrasonic observation apparatus” ([0007]) and a “non-transitory computer readable recording medium” that “has an executable program stored 
However, Miyaki does not directly disclose estimating a physical quantity of scattering bodies included in the observation target, by using: a relation derived based on a known physical quantity of an object and a feature obtained from the object, the object including scattering bodies having the known physical quantity and the calculated feature of the observation target. Miyaki merely includes examples of normal and abnormal tissues showing scatterer physical quantity differences (e.g., size, scatterer density) in Fig. 6A and 6B and associated “frequency spectrum curves C1 and C2 …which differ in the size of a scatterer” ([0063])) in Fig. 7 that are associated with an ultrasonic wave frequency feature, as well as a relation calculating “spectrum intensity (Mid-band fit) c (a1 fMID + b1) in a central frequency fMID (=(fLOW + fHIGH)/2) as the specific spectrum intensity c” ([0053]) where a1, b1, and c1 are features amounts “extracted from the frequency spectrum curve C1. Further, “the slope a1 has a correlation with the size of a scatterer of an ultrasonic wave,...the intercept b1 has a correlation with the size of a scatterer, an acoustic impedance ratio of a scatterer and a peripheral material, and the number of scatterers per unit volume,” and “the central frequency intensity c1 has a correlation with luminance of a B-mode image obtained by converting an amplitude of an echo signal into luminance in addition to the size of a scatterer, an acoustic impedance ratio of a scatterer and a peripheral material, and the number of scatterers per unit volume” ([0054]). Thus, the terms of the relation of Miyaki include at least one physical quantity (i.e., a1, b1, c1) and a feature related to an ultrasound signal (i.e., frequency). However, this relation of Miyaki is silent on determining these coefficients based on an object.
nd paragraph of B. Ultrasonic Methods section). The “backscatter coefficients” measured from the observation target or “samples interrogated in a water tank using a Panametrics (Waltham, MA) 5800 pulser/receiver and Panametrics 1 in. diameter, focussed (focal length = 1.5 in.), broadband transducers with center frequencies of 500 kHz” correspond to the estimated physical quantity. The “phantom consisting of glass spheres embedding in gelatin” associated with known “material densities…and material longitudinal sound speeds” (pg. 980, last paragraph) corresponds to the known physical quantities of scattering bodies included in the object. Further, the “ultrasonic backscatter coefficients” are necessarily determined by some feature related to an ultrasound signal as a result of signal reflection of the object and its scattering bodies (i.e., phantom with known-diameter glass spheres). The relation is represented by the equation (1), “log I500 kHz (Tb.Th, ρ cl) = K + 2.90 log(Tb.Th) + 1.54 log(ρ)+0.31 log(c1), (1) where Tb.Th, ρ, and cl are measured in microns, grams per cubic centimeter, and meters per second, respectively” (pg. 981).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyaki with the phantom of Wear as a designated object with known scatterer coefficients in order to determine information related to scatterers in rd paragraph of B. Ultrasonic Methods section). 
Regarding claim 2, Miyaki further teaches wherein the physical quantity includes at least one of a number density of the scattering bodies included in the object, a size of the scattering bodies, and a scattering intensity of the scattering bodies as conveyed previously for claim 1 above in the entirety of paragraph [0054] as well as Figs. 6-8. 
With regard to claim 3, Miyaki further teaches wherein the controller is configured to estimate the physical quantity of the scattering bodies included in the observation target by substituting the calculated feature into a relational expression serving as the relation in paragraph [0053]: “The approximating unit 431 performs linear approximation with respect to the frequency spectrum by means of regression analysis so as to extract pre-correction feature amount that characterizes the approximated linear expression,” wherein the feature amount corresponds to the physical quantity. In other words, the frequency spectrum corresponding the feature related to an ultrasound signal received from an echo signal reflected from a specimen is utilized in the linear approximation of Miyaki to approximate at least one of the physical quantities associated with a1, b1, and c1. The paragraph further discloses that “in the first embodiment, the approximating unit 431 calculates spectrum intensity (Mid-band fit) c1 (=a1fMID+b1) in a central frequency fMID (=(fLOW+fHIGH)/2) as the specific spectrum intensity c1. A straight line L1 illustrated in Fig. 4 refers to a regression line corresponding to the linear expression having the pre-correction feature amount a1, b1, and c1 which the approximating unit 431 has extracted from the frequency spectrum curve C1.” 
Tb.Th) for several choices for trabecular bone material parameters, density (ρ), and longitudinal velocity (cl)” (pg. 981, Fig. 2 legend), is dependent on the frequency of the ultrasonic wave signal. Thus, the left-hand log-term of equation (1) is affected by a feature of the ultrasound signal, resulting in a change in the estimation of the physical quantity.   
In regard to claim 4, Miyaki further teaches a memory configured to store therein at least one of (“storage unit 8 that stores various kinds of information including information related to tissue characterization of a known specimen” ([0041])): the relational expression; a coefficient of the relational expression (“the storage unit 8 is implemented using read only memory (ROM)…and random access memory (RAM) in which a calculation parameter or data of each process is stored” ([0072]), wherein a “calculation parameter” corresponds to a coefficient); a constant term of the relational expression; and a table describing therein the relation. Miyaki further teaches wherein the controller is configured to estimate the physical quantity of the scattering bodies included in the observation target, by referring to the memory (“the control unit 9 controls the ultrasonic observation apparatus 1 in general by reading information stored in the storage unit 8 and various kinds of programs including an operation program of the ultrasonic observation apparatus from the storage unit 8 and executing various kinds of calculation processes related to an operation method of the ultrasonic observation apparatus 1” ([0073])). The term “calculation processes” is further interpreted as encompassing storage of the relational expression.   
Regarding claim 5, Miyaki does not teach wherein the relational expression is derived by multiple regression analysis of at least a part of the physical quantity and the feature. Instead, multiple regression model for the logarithm of backscattered intensity at 500 kHz, I500 kHz (Tb.Th, ρ, cl)” (pg. 981, 2nd paragraph), wherein the feature corresponds to the ultrasound frequency of 500 kHz, and the physical quantity corresponds to the trabecular thickness Tb.Th. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the regression analysis of Miyaki with the multiple regression model of Wear, since the multiple regression model is a well-known statistical process to produce an alternative fit line compared to the linear regression of Miyaki, and whereby Miyaki states that its “approximate polynomial calculated by the feature amount extracting unit 43 is not limited to the linear expression and may be a quadratic or more approximate polynomial” ([0053]).   
With regard to claim 6, the modification of Miyaki further teaches wherein if the known physical quantity of the scattering bodies includes a number density of the scattering bodies and a size of the scattering bodies (Figs. 6-8), the multiple regression analysis is executed by non-linear transformation of the number density of the scattering bodies and the scattering bodies. Miyaki teaches in Fig. 6-8 scenarios of known scatterer size and density as well as their representations in terms a1 and b1. Miyaki further states that “the approximate polynomial calculated by the feature amount extracting unit 43 is not limited to the linear expression and may be a quadratic or more approximate polynomial” ([0053])). As above for claim 5, Wear is relied upon to teach the multiple regression model. 
Regarding claim 7, Miyaki further teaches wherein the feature includes a frequency feature calculated based on the ultrasound signal as previously conveyed in claim 1: “the calculating unit 4 includes…a frequency analyzing unit 42 that calculates a frequency spectrum (power spectrum)” ([0047]).
wherein the feature includes an attenuation factor/a sound velocity calculated based on the ultrasound signal. It is inherent to the ultrasonic observation apparatus 1 which receives “ultrasonic echo reflected from an external specimen” ([0043]) to provide attenuation and velocity information of the ultrasonic signal as calculated features, since the reduction of signal amplitude and peak-to-peak distance are directly obtained from the ultrasonic wave signal. 
Regarding claim 10, Miyaki further teaches wherein the controller is configured to generate image data added with visual information according to the estimated physical quantity: “the feature amount image data generating unit 52 generates feature amount image data indicating visual information corresponding to the feature amount extracted by the feature amount extracting unit 43 (step S11),” whereby “the display unit 7 displays the feature amount image generated by the feature amount image data generating unit 52 (step S12)” resulting in “feature amount images 300 illustrated in Figs. 14 and 15” where “hues of regions that differ in the size of a scatterer” are displayed in different colors or “regions that differ in the acoustic impedance ratio or the density of scatterers are the same in hue but different in brightness from each other” ([0096]-[0097]).  
With respect to claim 11, Miyaki further teaches wherein if the controller estimates plural physical quantities different from one another, the controller is configured to generate the information displayed on the display concurrently, sequentially, or at different timings, for the plural physical quantities as per the evidence provided above for claim 10. The description of paragraph [0097] reads on the concurrent display of plural physical quantities (e.g. color for scatterer size and brightness for scatterer density). 
wherein the controller is further configured to execute, on at least one of the number density of the scattering bodies that has been subjected to the non-linear transformation and the size of the scattering bodies that has been subjected to the non-linear transformation, further non-linear transformation. Because the modification performs the non-linear transformation of the number density of the scattering bodies and the size of the scattering bodies as per claim 6, it is inherent to the modification to further perform the log transformation of Wear via the control unit 9 of Miyaki on one of the number density of the scattering bodies and size of the scattering bodies already subjected to the non-linear transformation. Since the modified system performs an initial non-linear transformation on those physical quantities, the functionality is necessarily included to perform second non-linear transformation on the transformed physical quantities.  
Regarding claim 13, the modification of Miyaki further teaches the ultrasound diagnosis device according to claim 1, wherein the controller is further configured to: correct influence of attenuation in the feature calculated based on the ultrasound signal received from the observation target (“the feature amount extracting unit 43 includes…an attenuation correcting unit 432 that extracts a feature amount by performing the attenuation correction process on the pre-correction feature amount approximated by the approximating unit 431” (Miyaki [0052])) and estimate the physical quantity of the scattering bodies included in the observation target by using: a relation derived based on the known physical quantity of the object including the scattering bodies having the known physical quantity and a value resulting from correction of influence of attenuation in the feature obtained from the object; and a value of the corrected feature of the observation target as previously conveyed in claim 1 and further by paragraphs [0056]-[0058] of Miyaki: “Fig. 5 is a diagram illustrating a straight line,” L1’, “decided based on a feature amount 1 illustrated in Fig. 4 and “is represented by the following formula: I=af+b=(a1+2αZ)f+b1   (5),” where α corresponds to the attenuation rate and Z represents a reception depth of an ultrasonic wave. Thus, the physical quantity (e.g., size of the scatterers, density of scatterers per unit volume, etc.) is determined based on a relation of known size (a1) and density of scatterers (b1) related to the correction of influence of attenuation (α). 
However, Miyaki does not teach that attenuation correction factor based on information obtained from the object, and thus the phantom of Wear as discussed above in claim 1 is relied upon to obtain the known physical quantity of the object included scattering bodies corrected for the influence of attenuation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporating the phantom of Wear into the teaching of Miyaki for the same reasons as applied previously to claim 1, and further in order to use attenuation-corrected backscatter coefficients from the phantom/object to estimate a physical quantity of the specimen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wear (doi: 10.1121/1.428218) teaches a model describing the frequency dependence of backscatter coefficient from trabecular bone at different experimental ultrasonic measurements. 
Igarashi et al. (US 2011/0270070) teach an ultrasound apparatus that detects scattered light with a frequency shifted by ultrasound vibration in a living body constituent substance included in the predetermined region and further calculates velocity information of the living body constituent substance from a frequency shift amount in a detection signal of the scattered 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793